 Case 3:20-cr-30022-MAB Document 27 Filed 08/10/20 Page 1 of 2 Page ID #67




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                  )
                                           )
                            Plaintiff,     )
                                           )
               vs.                         )       CRIMINAL NO. 20-CR-30022-MAB
                                           )
 JOHN C. TURLEY,                           )
                                           )
                            Defendant.     )

              ORDER OF FINDING OF NO THIRD-PARTY INTERESTS
                       (FINAL ORDER OF FORFEITURE)

       On February 13, 2020, this Court entered an order for forfeiture (Doc. 14) against

defendant John C. Turley, for the following property which had been seized from the

defendant:

             All ginseng roots seized from defendant.

       The order further provided that the government would provide an opportunity

for persons to claim a legal interest in the property pursuant to 21 U.S.C. ' 853(n)(1).

       The Court notes that notice was published by the government on an official

government website, www.forfeiture.gov, for 30 consecutive days beginning February

27, 2020, and ending March 27, 2020, and that no third party filed a petition within 30

days after the last date of the publication to allege an interest in the property.

       Consequently, the Court hereby finds, pursuant to 21 U.S.C. ' 853(n)(7), that no

third-party petitions were filed and that the United States of America has clear title to the

above-described property that is the subject of the Order of Forfeiture (Doc. 14) filed on

                                               1
 Case 3:20-cr-30022-MAB Document 27 Filed 08/10/20 Page 2 of 2 Page ID #68




February 13, 2020, namely:

             All ginseng roots seized from defendant.

      The United States Marshal or the property custodian for the United States Fish and

Wildlife Service shall dispose of the property according to law.


DATE: August 10, 2020

                                                 /s/ Mark A. Beatty
                                                 MARK A. BEATTY
                                                 United States Magistrate Judge




                                            2
